68 S.E.2d 779 (1952)
235 N.C. 117
STATE
v.
WARREN.
No. 722.
Supreme Court of North Carolina.
February 1, 1952.
*780 Harry McMullan, Atty. Gen., Ralph Moody, Asst. Atty. Gen., and Charles G. Powell, Jr., Member of Staff, Raleigh, for the State.
C. J. Gates and M. E. Johnson, Durham, for the defendant, appellant.
ERVIN, Justice.
An extrajudicial confession of guilt by an accused is admissible against him when, and only when, it is in fact voluntarily made. State v. Rogers, 233 N.C. 390, 64 S.E.2d 572. When the circumstances surrounding the confession in issue are appraised at their true probative value, they engender an abiding conviction that the confession was wrung from the defendant by coercion on the part of the officer, and particularly by his threat to deprive her of her personal liberty until she acknowledged her guilt. This being so, the confession was involuntary, and should have been excluded. State v. Brown, 233 N.C. 202, 63 S.E.2d 99; State v. Stevenson, 212 N.C. 648, 194 S.E. 81; State v. Crowson, 98 N.C. 595, 4 S.E. 143; State v. Parish, 78 N.C. 492; State v. Dildy, 72 N.C. 325; State v. Whitfield, 70 N.C. 356; State v. George, 50 N.C. 233.
Ministers of the law ought not to permit zeal for its enforcement to cause them to transgress its precepts. They should remember that where law ends, tyranny begins.
The admission of the involuntary confession constitutes prejudicial error, and necessitates a new trial.